DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veenstra (US Patent No. 6,109,390 to Veenstra).
	Regarding Claim 1, Veenstra teaches:
a traction battery pack assembly comprising a foam section 56 of polymer foam (column 3, Fig. 5) providing a recessed area that at least partially receives a traction battery array (Figs. 1-2, column 2)
and a substructure assembly at least partially disposed “within the foam section,” that is, within the recess formed by the foam section(s) (see Figs.)
and attachment points provided by the substructure assembly “outside the foam section,” or outside the recess formed by the foam section(s) (see the attachment holes in Fig. 2)

    PNG
    media_image1.png
    454
    482
    media_image1.png
    Greyscale

	Regarding Claim 2, Veenstra teaches:
further comprising a frame of the substructure assembly that extends in a circumferentially continuous manner around the batteries, interpreted to read on a “hoop” within the broadest reasonable interpretation of that phrase (Fig. 2)
	Regarding Claim 7, Veenstra teaches:
wherein the foam section includes an enclosure floor and a plurality of enclosure walls extending transversely from the enclosure floor to provide the recessed area (Fig. 5, etc.)
	Regarding Claim 8, Veenstra teaches:
a frame of the substructure disposed within the plurality of enclosure walls, within the broadest reasonable interpretation of that phrase, by being inside the recess formed (Fig. 3)
	Regarding Claim 9, Veenstra teaches:
wherein the frame extends circumferentially continuously about an entire periphery of the recessed area (Fig. 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US Patent No. 5,626,982 to Kawai et al.) in view of Baek (US 2016/0218335 to Baek et al.).
	Regarding Claim 1 and 6, Kawai teaches:
a battery pack assembly comprising a foam section 12 providing a recessed area that at least partially receives a battery (columns 2 and 6, Figs. 4A-B)
a substructure assembly 11 or 15 that can be formed of metal (column 6, lines 53-57) partially discposed within the foam section (Figs. 4-6)
	 


    PNG
    media_image2.png
    474
    564
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    455
    435
    media_image3.png
    Greyscale

	Kawai does not explicitly teach:
a traction battery assembly in a vehicle with an attachment point provided by the substructure assembly outside the foam assembly 
	Baek, however, from the same field of invention, regarding a traction battery assembly, teaches a frame with a cover and a tray having a plurality of attachment portions formed at the cover and tray joint which are attached to straps on the vehicle chassis through mechanical fasteners 72 that ground the frame (Fig. 3, para 0047). 

    PNG
    media_image4.png
    497
    637
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    450
    661
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to form the battery container of Kawai into a larger traction battery store similar to the structure disclosed in Baek, with the motivation for providing a battery housing for a larger battery pack for use in a vehicle, or to provide the molded foam insulation of Kawai on the housing of Baek, along e.g. the cover and/or tray bottom, in order to insulate the battery housing of Baek. It further would have been obvious to provide an attachment point outside the foam section(s), in order to provide a strong connection between the vehicle straps on the chassis and the underlying metal substructure. 
	Regarding Claim 2, Kawai teaches:
the substructure assembly comprising a frame that surrounds the battery pack (see Figs. 4-6)
	Regarding Claim 3, Kawai does not teach:
a connection bracket as claimed
	Baek, however, teaches connection brackets having exposed surfaces for receiving a fastener, such as the single-layer tray 68 that are not covered in a second layer (Fig. 6, para 0046, etc.). Kawai also teaches embodiments wherein only an upper surface is provided with insulation. It would have been obvious to one of ordinary skill in the art provide a flanged connection bracket, as taught in Baek, with at least one surface exposed, while provided a foam insulation for the recessed portion(s) of the tray/cover in order to provide insulation where it is needed, while provided a firm surface for the fastener for securing the battery housing to the car chassis.
	Regarding Claim 7, Kawai and Baek teach:
a floor and enclosure walls (see Figs.)
	Regarding Claims 8-9, Kawai teaches:
a frame of the substructure disposed within the plurality of enclosure walls (Figs. 4-6)
	Regarding Claim 11, Kawai teaches:
polypropylene foam, interpreted to read on “expanded polypropylene foam” (column 5)
	Regarding Claim 12, Kawai teaches:
wherein the substructure can be metal (column 6, line 56)
	Regarding Claim 13, Kawai teaches:
embodiments wherein the foam can form a tray, walls, and a cover (Figs. 4-6)
	It would have been obvious to form the foam insulation anywhere insulation was desired, with the motivation to insulate various parts of the battery pack. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. Baek, meanwhile, teaches that the cover has a corresponding attachment portion to connect to the attachment portion of the tray. It would have been obvious to implement a complementary attachment structure as taught in Baek with the motivation to secure the battery pack to a vehicle chassis.
	Regarding Claim 14, Kawai teaches:
foam molded over the substructure
	Overmolding was a conventional process in the art. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  
	Regarding Claim 15, Kawai teaches:
an uncovered exterior side (see Figs.)
	It would have been obvious to provide foam on the interior side in order to further enhance insulation. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6].
	
Claims 4, 5, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US Patent No. 5,626,982 to Kawai et al.) in view of Baek (US 2016/0218335 to Baek et al.), in further view of De Nichilo (US 2017/0232877 to De Nichilo et al.).
	Regarding Claims 4, 5, and 10, Kawai does not explicitly teach:
wherein the substructure assembly comprises a wire frame entirely disposed within the foam section
wherein the connection bracket is directly connected to the wire frame
wherein an axial section of the frame is circular
	De Nichilo, however, from the same field of invention, regarding a frame with a polymer foam pad, teaches a wire frame built into a substructure, wherein the frame is entirely disposed within the foam material (Fig. 4, paras 0019-0022). It would have been obvious to one of ordinary skill in the art to provide a wire frame for the foam housing walls of Baek, with the motivation to reduce the weight of the housing. It further would have been obvious to continue to provide connection brackets of metal outside the foam wire frame but connected to them, as suggested by Baek, with the motivation to secure the housing to a vehicle chassis. 
	Regarding Claim 16, Baek teaches:
a plurality of bracket extending outwards from a frame
	Baek does not teach:
the claimed wire hoop of the substructure assembly within foam walls
	As discussed above, it would have been obvious to provide a wire frame surrounded by foam sections, as taught in De Nichilo, with the motivation to reduce the weight of the foam frame in Kawai modified by Baek. It further would have been obvious to provide a plurality of brackets extending from the wire frame and foam sections, as taught in Baek, with the motivation to better secure the housing to a vehicle chassis.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US Patent No. 5,626,982 to Kawai et al.) in view of Baek (US 2016/0218335 to Baek et al.), in further view of Chandrakant (US 2022/0013840).
	Regarding Claims 17-20, Kawai teaches:
a method of providing a substructure assembly with a foam section of a battery pack enclosure about an underlying portion of the substructure assembly, the foam section having a recessed area configured to receive a battery (columns 2 and 6, Figs. 4-6)
the substructure assembly comprising a frame that surrounds the battery pack (see Figs. 4-6)
	Kawai does not explicitly teach:
a traction battery assembly in a vehicle with an attachment point provided by the substructure assembly outside the foam assembly, the attachment point configured to attach the battery pack to a vehicle frame
the word “overmolding” insofar as it is different from providing a molded foam around a substructure 
	Baek, however, from the same field of invention, regarding a traction battery assembly, teaches a frame with a cover and a tray having a plurality of attachment portions formed at the cover and tray joint which are attached to straps on the vehicle chassis through mechanical fasteners 72 that ground the frame (Fig. 3, para 0047). It would have been obvious to one of ordinary skill in the art to form the battery container of Kawai into a larger traction battery store similar to the structure disclosed in Baek, with the motivation for providing a battery housing for a larger battery pack for use in a vehicle, or to provide the molded foam insulation of Kawai on the housing of Baek, along e.g. the cover and/or tray bottom, in order to insulate the battery housing of Baek. It further would have been obvious to provide an attachment point outside the foam section(s), in order to provide a strong connection between the vehicle straps on the chassis and the underlying metal substructure. Chandrakant, also from the same field of invention, teaches overmolding is a conventional technique in the art for providing a polymer portion over another frame-like structure (para 0015, etc.).Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0141118
US 2016/0204400
US 2013/0252059
US Patent No. 9,331,321

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723